Exhibit 10(h)

 

RESTRICTED STOCK AGREEMENT UNDER THE ALFA CORPORATION

2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

To:  

 

--------------------------------------------------------------------------------

    Name of Grantee

 

On                     , 2005, (Grant Date) The Board of Directors of Alfa
Corporation approved the grant to you of Restricted Shares of Alfa Corporation
stock under the Alfa Corporation 2005 Amended and Restated Stock Incentive Plan
(The “Plan”).

 

The Restricted Stock granted is subject to all terms and conditions of the Plan
(a copy of the plan is on file in the Alfa Human Resources Department and can be
reviewed or obtained upon request) and the following additional terms and
conditions:

 

  1. You are granted                      Restricted Shares of Alfa Corporation
Common Stock.

 

  i. The Restricted Shares granted hereunder may not be sold, transferred,
assigned, pledged, exchanged or otherwise encumbered or disposed of by you until
they have become vested and non-forfeitable in accordance with section 1. ii.

 

  ii. Subject to the terms of the Plan, the Restricted Shares shall vest and
become non-forfeitable three years from the Grant Date (Vesting Date) provided
you continue to be employed by the Company for such three year period (except
for retirement at or after normal retirement age or under early retirement
conditions as authorized by the Company).

 

  iii. You shall have all rights of a stockholder with respect to the Restricted
Shares, including the right to vote such shares and receive dividends that may
be paid thereon. The Company reserves the right to vote your Restricted Shares
until the shares become vested and non-forfeitable. Any dividends paid on the
Restricted Shares prior to the Vesting Date shall be paid only in shares of the
Company’s common stock which shares shall be subject to the same restrictions as
the underlying shares granted hereunder and shall also vest on the Vesting Date.

 

  iv. Any Restricted Shares granted to you shall be held by the Company until
those shares have vested and become non-forfeitable. The Company will deliver
you a certificate for your Restricted Shares as soon as practicable after the
shares have vested and become non-forfeitable and after applicable state and
federal withholding taxes have been paid.

 

  2. You are granted hereunder                      shares of restricted stock
known as “Career Shares”. The Career Shares shall be subject to the following
terms and conditions:

 

  i. The Career Shares granted hereunder may not be sold, transferred, assigned,
pledged, exchanged or otherwise encumbered or disposed of by you until they have
become vested and non-forfeitable in accordance with section 2.ii., and also not
until the terms of section 2.iv. have been met.



--------------------------------------------------------------------------------

  ii. Subject to the terms of the Plan, Career Shares shall vest and become
non-forfeitable three years from the Grant Date (Vesting Date) provided you
continue to be employed by the Company for such three year period (except for
retirement at or after normal retirement age or under early retirement
conditions as authorized by the Company).

 

  iii. You shall have all rights of a stockholder with respect to the Career
Shares including the right to vote such shares and receive dividends that may be
paid thereon. The Company reserves the right to vote your Career Shares until
the shares shall have become vested and non-forfeitable provided the Company
shall have the right to continue to vote any shares which it holds on your
behalf. Any dividends paid on the Career Shares shall be paid only in shares of
the Company’s common stock which shares shall be subject to the same
restrictions as the Career Shares on which the dividends are paid and shall also
vest on the Vesting Date set forth in 2.ii.

 

  iv. After the Career Shares vest, they may not be sold or transferred by you
until your employment with the Company terminates for any reason.

 

  v. After vesting, the Career Shares will continue to be held by the Company
until your employment terminates at which time a certificate representing the
Career Shares will be delivered to you.

 

  vi. You will be required to pay any federal or state withholding taxes due at
the time of vesting.

 

  vii. After the Career Shares vest, dividends on the Career Shares will
continue to be paid only in shares of the Company’s common stock. Dividends on
Career Shares shall also be paid in Career Shares subject to the restrictions
set forth in this section 2.

 

  3. You shall not have any claim or right to receive future grants under the
Plan. Nothing contained in the Plan or this agreement gives you a continued
right to employment by the Company or AMI and does not limit or restrict the
right of the Company or AMI to terminate your employment or adjust your
compensation at any time for any reason.

 

  4. If your Restricted Shares or Career Shares do not vest in accordance with
Sections 1.ii and 2.ii, you will have no further rights in said shares after the
date the shares were scheduled to vest.



--------------------------------------------------------------------------------

  5. Any applicable federal or state withholding taxes required to be withheld
and paid by Alfa under federal, state or local laws shall be paid or otherwise
provided for by you in the manner prescribed in the Plan. If you desire to pay
or provide for all or part of your withholding tax obligation by the surrender
or cancellation of shares or the delivery of previously owned shares of stock,
you must notify the Senior Vice President of Human Resources in advance for
instructions (which election is subject to the approval of the Compensation
Committee of the Board of Directors).

 

  6. This Agreement and the grants evidenced hereby, as well as the Plan, are
subject to the reserved rights of administration and interpretation contained in
the Plan.

 

  7. The grant made to you hereunder is subject to approval of the Plan by the
stockholders of Alfa Corporation.

 

In Witness Whereof the undersigned grantee under the Plan and Alfa Corporation
have entered into this agreement on the date set forth below.

 

Date:                     , 2005  

 

--------------------------------------------------------------------------------

    Grantee    

 

--------------------------------------------------------------------------------

    Printed or typed name of Grantee     Alfa Corporation     By:  

 

--------------------------------------------------------------------------------

        Jerry A. Newby         Chairman and Chief Executive         Officer

 

ATTEST:

 

--------------------------------------------------------------------------------

H. Al Scott

Secretary.